Case 18-01612-SLM   Doc 21   Filed 03/28/19 Entered 03/28/19 14:33:55   Desc Main
                             Document     Page 1 of 6
Case 18-01612-SLM   Doc 21   Filed 03/28/19 Entered 03/28/19 14:33:55   Desc Main
                             Document     Page 2 of 6
Case 18-01612-SLM   Doc 21   Filed 03/28/19 Entered 03/28/19 14:33:55   Desc Main
                             Document     Page 3 of 6
Case 18-01612-SLM   Doc 21   Filed 03/28/19 Entered 03/28/19 14:33:55   Desc Main
                             Document     Page 4 of 6
Case 18-01612-SLM   Doc 21   Filed 03/28/19 Entered 03/28/19 14:33:55   Desc Main
                             Document     Page 5 of 6
Case 18-01612-SLM   Doc 21   Filed 03/28/19 Entered 03/28/19 14:33:55   Desc Main
                             Document     Page 6 of 6
